Citation Nr: 1416348	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-41 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chest condition.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to an initial rating for diabetes mellitus in excess of 20 percent.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for upper extremity peripheral neuropathy.

7.  Entitlement to service connection for lower extremity peripheral neuropathy.

8.  Entitlement to service connection for erectile dysfunction.  

9.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroenteritis.

10.  Entitlement to service connection for a foot disability, claimed as jungle rot.

11.  Entitlement to service connection for typhoid fever.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, October 2008, and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

Since the Veteran's appeal has been certified to the Board, the Veteran submitted additional evidence, along with a waiver of initial RO review.  Also, additional VA treatment records have been associated with the claims file, but such evidence is either cumulative or not pertinent to the matters herein adversely decided.  Thus, the claims decided herein need not be remanded.  See 38 C.F.R. § 20.1304(c) (2013).

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of a total disability rating for individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran in October 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of service connection for typhoid fever is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal of the issues of service connection for a chest condition and diabetic retinopathy and an initial rating for diabetes mellitus in excess of 20 percent.

2.  The Veteran's bilateral hearing loss and tinnitus were incurred in service.

3.  The Veteran has peripheral neuropathy of the upper and lower extremities as a result of, and erectile dysfunction caused or aggravated by, his service-connected diabetes mellitus.

4.  No current gastrointestinal disability began in, or is otherwise related to, service.

5.  No foot disability, including jungle rot, began in, or is otherwise related to, service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of service connection for a chest condition and diabetic retinopathy and an initial rating for diabetes mellitus in excess of 20 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The criteria for service connection for lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

7.  The criteria for service connection for a gastrointestinal disability, claimed as gastroenteritis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  The criteria for service connection for a foot disability, claimed as jungle rot, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a March 2014 written statement, the Veteran withdrew the claims of service connection for a chest condition and diabetic retinopathy and an initial rating for diabetes mellitus in excess of 20 percent.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.
 
With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Bilateral hearing loss and tinnitus

As reflected in his April 2008 claim and during his March 2014 Board hearing, the Veteran asserts that he has bilateral hearing loss and tinnitus due to very loud in-service noise exposure as a heavy vehicle operator in Vietnam, where he was constantly exposed to very loud truck noise for 13-and-a-half months.  His service personnel records confirm that he served as a heavy motor vehicle operator in Vietnam.  His assertions of loud noise exposure in service are therefore credible.

As reflected in an October 2008 VA audiological examination report, the Veteran has a bilateral hearing loss disability for VA purposes, and a current diagnosis of tinnitus.  See 38 C.F.R. § 3.385.  In an October 2008 VA ear disease examination report, a VA physician expressed the opinion that no one would be able to provide an opinion regarding the etiology of the Veteran's hearing loss or tinnitus without resorting to speculation, but that the Veteran strongly felt that he had hearing loss since he was on active duty, and the whisper test done at separation from service would not provide clear and convincing evidence to rebut the Veteran's assertion.  The physician therefore concluded that it was "at least as likely as not that the [Veteran's] current hearing loss and tinnitus could be related" to service.  At the time of that examination, the Veteran reported that, in service, he drove a noisy 5-ton truck, was in close proximity to jet aircraft, and was exposed to 115-millimeter Howitzer fire.  He reported a long history of bilateral progressive hearing loss, that he felt had onset of hearing loss while on active duty, and that he had a long history of bilateral recurrent tinnitus, but did not recall whether he had onset of tinnitus while on active duty but thought that he did.

There is no other competent medical evidence addressing the question of whether the Veteran's hearing loss and tinnitus are related to his period of service.  As such, the Board finds that the evidence of record is at least in relative equipoise with respect to the claims for hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral hearing loss and tinnitus were incurred in service.  Accordingly, service connection for bilateral hearing loss and tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Upper and lower extremity peripheral neuropathy

On VA examination in June 2009, the examiner opined that the Veteran had peripheral neuropathy not related to diabetes, as it was not associated with significant loss of sensation and preceded his diabetes by many years.  

Similarly, on VA examination January 2012, the examiner opined that, while the Veteran likely had peripheral neuropathy, it was not diabetic neuropathy, as his complaints predated his diabetes for many years.

However, the Veteran's VA treatment records beginning in May 2010 reflect repeated assessments of, and instances of treatment for, diabetic neuropathy.  Beginning on March 2011 evaluation by a VA physician, numerous findings of sensation impairment in a stocking and glove distribution were noted on physical examination.  Later VA treatment records reflect notations of diabetic neuropathy with hyperesthetic neuralgic pain manifested by burning, stinging electrical shock pain in both legs and numbness and tingling of the hands, and assessments of hyperesthetic diabetic neuropathy.  

Furthermore, the Veteran submitted private evaluation reports from Drs. D.V. and R.N., dated in January 2014 and December 2013, respectively, each reflecting the opinion that the Veteran had neuropathy of the upper and lower extremities as a result of his diabetes mellitus.

Given the above, the Board finds that evidence as to whether the Veteran has diabetic peripheral neuropathy of his extremities is at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that he has peripheral neuropathy of the upper and lower extremities as a result of his service-connected diabetes mellitus.  Accordingly, service connection for upper and lower extremity peripheral neuropathy must be granted.  Id.

Erectile dysfunction

VA treatment records beginning in August 2010 reflect diagnoses of erectile dysfunction, with treatment of sildenafil.  On VA exanimation in January 2012, the examiner indicted that the Veteran did not at least as likely as not have erectile dysfunction as a result of diabetes mellitus.  Likewise, an evaluation report submitted by the Veteran from a private physician, Dr. R.N., dated in December 2013, reflects an assessment of diabetes mellitus, but indicates that the Veteran did not have erectile dysfunction that was at least as likely as not due to such diabetes.  Neither Dr. R.N. nor the January 2012 VA examiner offered an explanation for their assessments.  The Veteran submitted another evaluation report from a private physician, Dr. D.V., dated in January 2014, indicating that the Veteran had erectile dysfunction that was at least as likely as not related to his diabetes mellitus; Dr. D.V. did not offer an explanation for his assessment either.

Given the above, the Board finds that the evidence as to whether the Veteran has erectile dysfunction caused or aggravated by his diabetes is at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that he has erectile dysfunction caused or aggravated by his diabetes mellitus. 

Accordingly, service connection for erectile dysfunction must be granted.  Id.



Gastrointestinal disability, claimed as gastroenteritis

As reflected in his testimony during his March 2014 Board hearing, the Veteran asserts he was first treated for a gastrointestinal disorder in service, which might have been diagnosed as gastroenteritis, and that from his period of service until 2005 he treated such disorder with over-the-counter medications.  He further testified that his gastrointestinal disorder, for which he received treatment, was currently diagnosed as gastroesophageal reflux disease (GERD).  

Service treatment records reflect that the Veteran was treated for abdominal pain and vomiting in September 1967.  The diagnosis was gastroenteritis, probably viral.  He was treated with symptomatic measures over a three-day period, and was discharged to duty, fit for same.  No follow-up treatment or further gastrointestinal problems in service were noted.  At the time of his November 1967 separation examination, the Veteran had a normal clinical evaluation of the abdomen and viscera, and no gastrointestinal problems were noted.  

There is no indication in the record that any gastroenteritis or other such stomach problems continued after service or are currently present.  VA treatment records beginning in February 2008, as well as the report of a January 2012 VA examination, reflect a diagnosis of GERD and treatment with medication.  The evidence does not demonstrate, however, that such GERD began in, or is otherwise related to, service; service treatment records, while reflecting the Veteran's gastrointestinal problem of gastroenteritis, contain no findings or complaints pertinent to GERD, and the post-service record does not reflect treatment for GERD until more than 40 years after the Veteran's period of service.  Furthermore, there is no competent evidence suggesting that GERD or any other current gastrointestinal disability might be related to the Veteran's in-service gastroenteritis or to service in any other way, and neither the Veteran nor his representative has identified any.  

The Board acknowledges the Veteran's assertions during his March 2014 hearing, which appear to suggest that his in-service treatment for gastroenteritis and current treatment for GERD are treatment for the same condition.  However, again, there is no competent evidence suggesting that the Veteran's in-service gastroenteritis, manifested by abdominal pain and vomiting, which apparently resolved in three days and did not recur, is related to GERD more than 40 years later.  

Any determination of a nexus between the two disorders is one that would be medical in nature, and is one, therefore, that the Veteran is not competent to make.  To the extent that he asserts that his GERD, or the symptoms or treatment thereof, began in service and continued to the present, such assertions are not credible in light of the evidence discussed above weighing against such an assertion.

In light of the above, the Board finds that the evidence weighs against a finding that a current gastrointestinal disability began in, or is otherwise related to, service.  Accordingly, service connection for a gastrointestinal disability, claimed as gastroenteritis, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  Id.

A foot disability, claimed as jungle rot

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability claimed as due to Agent Orange exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Veteran's service personnel records reflect that he served in Vietnam during the Vietnam War, and is therefore presumed to have been exposed to herbicides in service.  However, his service connection claim for a foot disability, including jungle rot, must be denied in this case.  

A September 2008 VA treatment record reflects treatment for a tinea infection of the toes.  However, the evidence does not reflect that any such skin disorder of the foot began in service or is otherwise related to service.  

No skin disability of the foot that the Veteran has been shown to have, including jungle rot and tinea, is listed under 38 C.F.R. § 3.309(e), and therefore is not presumed to have been the result of in-service herbicide exposure.  The Veteran has asserted that his foot disorder began in service and continued to the present.  However, while reflecting treatment for numerous other medical complaints, service treatment records reflect no treatment for tinea, jungle rot, or any other such disorder of the feet, and on November 1967 separation examination, the Veteran was noted to have had a normal clinical evaluation of the feet, and no skin disorder of either foot was noted.  The earliest record of treatment for the Veteran's feet is an August 2003 VA treatment record, dated more than 35 years after his separation from service.

In light of this evidence as a whole, the Board finds that the Veteran's assertions of skin problems of the feet beginning in service and continuing to the present not to be accurate.  Furthermore, there is no medical opinion or other such evidence relating any foot tinea, jungle rot, or other such disorder to the Veteran's period of service, and neither the Veteran nor his representative has identified any.  

The Board acknowledges the Veteran's extensive treatment for foot problems.  However, such problems largely appear to be related to his peripheral neuropathy, for which the Board is granting service connection.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

VA treatment records beginning in August 2003 reflect that the Veteran complained of foot pain and reported a history of athlete's foot, reporting that he had once been told that he had "jungle rot."  

In September 2003, it was noted that the Veteran was being treated with antifungal powder, but that no lesions could be appreciated on examination.  November to December 2005 records reflect that antifungal treatment of the feet had not affected the Veteran's complaints, that there was no evidence of dermatomycosis, and that, while VA was working with mycosis as the primary etiology for the burning in the Veteran's feet, another etiology should be considered.  Subsequent treatment records reflect that, while the Veteran was noted to have had a tinea infection of the feet in September 2008, his feet problems have almost exclusively been treated as peripheral neuropathy.  

In this regard, during his March 2014 Board hearing, when discussing his claimed foot disability or jungle rot, the Veteran himself testified that his foot disability was currently diagnosed as "neuropathy", a disability the Board had granted above.  Jungle rot, or the residuals of this problem, are simply not indicated.

In light of the above, the Board finds that the evidence weighs against a finding that a foot disability (excluding the grant cited above), including jungle rot, began in, or is otherwise related to, service.  Accordingly, service connection for a foot disability, claimed as jungle rot, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in December 2007 and May 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

A medical opinion was not obtained in connection with the service connection claims for a gastrointestinal disability or a bilateral foot disability.  However, as discussed above, the evidence does not establish any in-service event, injury, or disease to which any current foot disability might be linked, and there is no medical or other competent evidence suggesting a nexus between either such disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The claim of entitlement to service connection for a chest condition is dismissed.

The claim of entitlement to service connection for diabetic retinopathy is dismissed.

The claim of entitlement to an initial rating for diabetes mellitus in excess of 20 percent is dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for upper extremity peripheral neuropathy is granted.

Service connection for lower extremity peripheral neuropathy is granted.

Service connection for erectile dysfunction is granted.  

Service connection for a gastrointestinal disability, claimed as gastroenteritis, is denied.

Service connection for a foot disability, claimed as jungle rot, is denied.


REMAND

In an April 2008 written statement, the Veteran expressed disagreement with the denial of service connection for typhoid fever in the RO's April 2008 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran of his appellate rights with respect to the issue of entitlement to service connection for typhoid fever.  Remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


